DETAILED ACTION
	This Office action is in response to Applicant’s reply filed on February 7, 2022. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on February 7, 2022.  These drawings are not accepted because of the following:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "160a" of Fig. 16B. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,820,709 (Matsuda).
Regarding Claim 1, Matsuda discloses (Col. 3 line 63- Col. 4 line 65, Col. 5 line 35-Col. 6 line 14, Col. 7 line 23-Col. 8 line 2; Figs. 1-4, 7-8) a rim assembly for a bicycle wheel, the rim assembly comprising: a rim (32, 32’) comprising: a radially inner portion (bottom part 36) disposed along an inner circumference of the rim; a first sidewall (flange part 37, 37’); a second sidewall (flange part 37, 37’) spaced apart from the first sidewall, wherein the first sidewall and the second sidewall extend radially
outward from the radially inner portion; and a radially outer tire engaging portion (shown generally at
42 of Fig. 1, shown generally at 42 of Fig. 7) disposed along an outer circumference of the rim and having
a first tire retaining portion (shown generally at 100 of Fig. 1, shown generally at 62 of Fig. 8) and a
second tire retaining portion (shown generally at 40 of Fig. 1, shown generally at 62 of Fig. 7) spaced
apart from the first tire retaining portion, the first tire retaining portion extending from the first sidewall
(flange part 37, 37’) and the second tire retaining portion extending from the second sidewall (flange
part 37, 37’), wherein the first tire retaining portion includes a first tire retaining wall (metal part 40),
and the second tire retaining portion includes a second tire retaining wall (metal part 40) opposite the
first tire retaining wall; a first protruding tire retaining feature (elastic member 39, 39a, left side of
protector 63) attached to a first surface (40a of Fig. 4, shown generally in the region between 63 and 40
of Fig. 8) of the rim, the first surface being a surface of the first tire retaining wall (metal part 40); and a
second protruding tire retaining feature (elastic member 39, 39a, right side of protector 63) attached to
a second surface (while only the left protrusion region 100 is shown in Fig. 4, the right side would have a
coordinating configuration of 40a as shown in Fig. 1; it can be seen in Fig. 8 that the protector 63 is
attached to the inner side of the flange 37’ on the right side corresponding to the region between 63
and 40 of the left side) of the rim, the second surface being a surface of the second tire retaining wall
and facing the first surface (it can be seen in Figs. 1 and 8 that the first and second surfaces of the metal

side of protector 63) and the second protruding tire retaining feature (elastic member 39, 39a, right side
of protector 63) are made of a first material, and the first tire retaining wall (metal part 40) and the
second tire retaining wall (metal part 40) are made of a second material, the second material being
different than the first material.
Regarding Claim 2, Matsuda discloses the rim assembly of claim 1, as discussed above. Matsuda further discloses (Col. 4 lines 23-26, Col. 4 lines 57-65, Col. 7 lines 30-39) the first material has a different hardness than the second material (rubber has a lower hardness than aluminum alloy).
Regarding Claim 3, Matsuda discloses the rim assembly of claims 1-2, as discussed above. Matsuda further discloses (Col. 4 lines 23-26, Col. 4 lines 57-65, Col. 7 lines 30-39) the first material (rubber) is an epoxy adhesive, silicone, rubber, a gel, a filament, or a fiber, and wherein the second material (aluminum alloy) is aluminum, titanium, or a fiber reinforced plastic.
Regarding Claim 4, Matsuda discloses the rim assembly of claim 1, as discussed above. Matsuda further discloses (Col. 4 lines 56-65, Col. 5 line 35-Col. 6 line 14; Figs. 1-4) the first protruding tire retaining feature (elastic member 39, 39a) and the second protruding tire retaining feature (elastic member 39, 39a) are respectively attached to the first surface (40a of Fig. 4) and the second surface (not shown but 40a would have a corresponding configuration on the right side as shown in Fig. 1) with an adhesive.
Regarding Claim 5, Matsuda discloses the rim assembly of claim 1, as discussed above. Matsuda further discloses (Col. 3 line 63- Col. 4 line 65, Col. 5 line 35-Col. 6 line 14, Col. 7 line 23-Col. 8 line 2; Figs. 1-4, 7-8) the first protruding tire retaining feature (elastic member 39, 39a, left side of protector 63) is attached to the first surface at a radially outer edge of the first tire retaining wall (it can be seen in Fig. 4 and Fig. 8 that the elastic member 39a and protector 63 are attached at a radially outer edge of the metal part 40a and 40, respectively), and the second protruding tire retaining feature (elastic member 
Regarding Claim 7, Matsuda discloses the rim assembly of claim 1, as discussed above. Matsuda further discloses (Col. 7 line 23-Col. 8 line 2; Fig. 8) the first tire retaining wall (metal part 40) includes a first attachment feature (groove 40da), and the second tire retaining wall includes a second attachment feature (it can be seen in Fig. 8 that there are grooves formed on both left and right sides of the metal part 40).
Regarding Claim 14, Matsuda discloses the rim assembly of claim 1, as discussed above. Matsuda further discloses (Col. 3 line 63-Col. 4 line 65, Col. 5 line 35-Col. 6 line 14, Col. 7 line 23-Col. 8 line 2; Figs. 1-4, 7-8) the first protruding tire retaining feature (elastic member 39, 39a, left side of protector 63) is also attached to a radially outermost surface of the first tire retaining portion (radially outermost surface of metal part 40, 40a), and the second protruding tire retaining feature (elastic member 39, 39a, right side of protector 63) is also attached to a radially outermost surface of the second tire retaining portion (radially outermost surface of metal part 40, 40a).
Regarding Claim 16, Matsuda discloses the rim assembly of claim 1, as discussed above. Matsuda further discloses (Fig. 1) at least part of the first tire retaining wall (metal part 40) and at least part of the second tire retaining wall (metal part 40) are exposed wall surfaces, respectively (it can be seen in Fig. 1 that a portion of the metal part 40 is an exposed wall surface).
Regarding Claim 17, Matsuda discloses (Col. 3 line 63- Col. 4 line 65, Col. 5 line 35-Col. 6 line 14, Col. 7 line 23-Col. 8 line 2; Figs. 1-4, 7-8) a wheel for a bicycle, the wheel comprising: a central hub (not shown but mentioned in Col. 4 lines 22-33) configured for rotational attachment to the bicycle; a plurality of spokes (25) attached to the central hub and extending radially outward from the hub, the plurality of spokes consisting of a number of spokes (25); and a rim (32, 32’) comprising: a radially outer 
Regarding Claim 18, Matsuda discloses the wheel of claim 17, as discussed above. Matsuda further discloses (Col. 4 lines 23-26, Col. 4 lines 57-65, Col. 7 lines 30-39) the first material has a lower hardness than the second material (rubber has a lower hardness than aluminum alloy).
Regarding Claim 20, Matsuda discloses (Col. 3 line 63- Col. 4 line 65, Col. 5 line 35-Col. 6 line 14, Col. 7 line 23-Col. 8 line 2; Figs. 1-4, 7-8) a rim (32, 32’) comprising: a radially inner portion (bottom part
36) disposed along an inner circumference of the rim; a first sidewall (flange 37, 37’); a second sidewall (flange 37, 37’) spaced apart from the first sidewall, wherein the first sidewall (flange 37, 37’) and the
second sidewall (flange 37, 37’) extend radially outward from the radially inner portion (bottom part 36);
and a radially outer tire engaging portion (shown generally at 42 of Fig. 1, shown generally at 42 of Fig.
7) disposed along an outer circumference of the rim and having a first tire retaining portion (shown generally at 100 of Fig. 1, shown generally at 62 of Fig. 8) and a second tire retaining portion (shown generally at 40 of Fig. 1, shown generally at 62 of Fig. 7) spaced apart from the first tire retaining
portion, the first tire retaining portion extending from the first sidewall (flange 37, 37’) and the second
tire retaining portion extending from the second sidewall (flange 37, 37’), wherein the first tire retaining
portion includes a first tire retaining wall (metal part 40), and the second tire retaining portion includes
a second tire retaining wall (metal part 40) opposite the first tire retaining wall; a first protruding tire
retaining feature (elastic member 39, 39a, left side of protector 63) attached to a portion of a surface
(40a of Fig. 4, shown generally in the region between 63 and 40 of Fig. 8) of the first tire retaining wall;
and a second protruding tire retaining feature (elastic member 39, 39a, right side of protector 63)
attached to a portion of a surface (while only the left protrusion region 100 is shown in Fig. 4, the right
side would have a coordinating configuration of 40a as shown in Fig. 1; it can be seen in Fig. 8 that the
protector 63 is attached to the inner side of the flange 37’ on the right side corresponding to the region

retaining wall facing the surface of the first tire retaining wall (it can be seen in Figs. 1 and 8 that the first
and second surfaces of the metal parts face each other).
Claim(s) 1-3, 5-7, 9, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202014103622 U1 (All Ahead Composites).
Regarding Claim 1, All Ahead Composites discloses (Para. [0024]-[0031]; Figs. 1-3) a rim assembly for a bicycle wheel, the rim assembly comprising: a rim (01, 18) comprising: a radially inner portion (shown generally at the bottom of the rim of Figs. 1 and 3) disposed along an inner circumference of the rim; a first sidewall (shown generally on the left side of the base body 02 of Fig. 1 and base body 25 of Fig. 3); a second sidewall (shown generally on the right side of the base body 02 of Fig. 1 and base body 25 of Fig. 3) spaced apart from the first sidewall, wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion; and a radially outer tire engaging portion (shown generally at 06 of Fig. 1 and the space below 18 of Fig. 3) disposed along an outer circumference of the rim and having a first tire retaining portion (rim horn 04, 20) and a second tire retaining portion (rim horn 03, 19) spaced apart from the first tire retaining portion, the first tire retaining portion extending from the first sidewall (shown generally on the left side of the base body 02 of Fig. 1 and base body 25 of Fig. 3) and the second tire retaining portion extending from the second sidewall (shown generally on the right side of the base body 02 of Fig. 1 and base body 25 of Fig. 3), wherein the first tire retaining portion includes a first tire retaining wall (rim horn 04, 20), and the second tire retaining portion includes a second tire retaining wall (rim horn 03, 19) opposite the first tire retaining wall; a first protruding tire retaining feature (deformation element 08, 22) attached to a first surface of the rim, the first surface being a surface of the first tire retaining wall (Para. [0025], [0030]); and a second protruding tire retaining feature (deformation element 09, 21) attached to a second surface of the rim, the second surface being a surface of the second tire retaining wall and facing the 
Regarding Claim 2, All Ahead Composites discloses the rim assembly of claim 1, as discussed above. All Ahead Composites further discloses (Para. [0017]- [0018]) the first material has a different hardness than the second material (elastomer material has a different hardness than carbon fiber composite).
Regarding Claim 3, All Ahead Composites discloses the rim assembly of claims 1-2, as discussed above. All Ahead Composites further discloses (Para. [0017]-[0018]) the first material (rubber) is an epoxy adhesive, silicone, rubber, a gel, a filament, or a fiber, and wherein the second material (carbon fiber composite) is aluminum, titanium, or a fiber reinforced plastic.
Regarding Claim 5, All Ahead Composites discloses the rim assembly of claim 1, as discussed above. All Ahead Composites further discloses (Para. [0024]-[0026]; Figs. 1-2) the first protruding tire retaining feature (deformation element 08) is attached to the first surface (inside of rim horn 04) at a radially outer edge (shown generally at 12 at rim horn 04 of Fig. 1) of the first tire retaining wall (rim horn 04), and the second protruding tire retaining feature (deformation element 09) is attached to the second surface (inside of rim horn 03) at a radially outer edge (shown generally at 12 at rim horn 03 of Fig. 1) of the second tire retaining wall (rim horn 03).
Regarding Claim 6, All Ahead Composites discloses the rim assembly of claim 1, as discussed above. All Ahead Composites further discloses (Para. [0030]; Fig. 3) the first protruding tire retaining feature (deformation element 22) is attached to the first surface (inside rim horn 20) at a position spaced apart from a radially outer edge (shown generally at 24 of Fig. 3) of the first tire retaining wall (rim horn 20), and the second protruding tire retaining feature (deformation element 21) is attached to 
Regarding Claim 7, All Ahead Composites discloses the rim assembly of claim 1, as discussed above. All Ahead Composites further discloses (Para. [0012], [0030]; Fig. 3) the first tire retaining wall (rim horn 20) includes a first attachment feature (recessed portion formed under bead 24), and the second tire retaining wall (rim horn 19) includes a second attachment feature (recessed portion formed under bead 23).
Regarding Claim 9, All Ahead Composites discloses the rim assembly of claims 1 and 7, as discussed above. All Ahead Composites further discloses (Para. [0012], [0030]; Fig. 3) the first attachment feature includes a first recessed portion (recessed portion formed under bead 24) of the rim (18), the first recessed portion including the first surface (inside rim horn 20), wherein the first surface (inside rim horn 20) is laterally outer relative to a third surface (laterally inner surface of bead 24) of the rim (it can be seen that inside rim horn 20 is laterally outer relative to the inner surface of bead 24), the third surface being another surface of the first tire retaining wall (rim horn 20), a depth of the first recessed portion being defined by a distance between the first surface and the third surface (it can be seen that the recessed portion is defined by the distance between the laterally inner surface of bead 24 and inside of rim horn 20), wherein the second attachment feature includes a second recessed portion (recessed portion formed under bead 23) of the rim, the second recessed portion including the second surface (inside rim horn 19), and wherein the second surface (inside rim horn 19) is laterally outer relative to a fourth surface (laterally inner surface of bead 23) of the rim (it can be seen that inside rim horn 19 is laterally outer relative to the inner surface of bead 23), the fourth surface being another surface of the second tire retaining wall (rim horn 19), a depth of the second recessed portion being defined by a distance between the second surface and the fourth surface (it can be seen that the 
Regarding Claim 16, All Ahead Composites discloses the rim assembly of claim 1, as discussed above. All Ahead Composites further discloses (Para. [0012], [0030]; Fig. 3) at least part of the first tire retaining wall (rim horn 20) and at least part of the second tire retaining wall (rim horn 19) are exposed wall surfaces, respectively (it can be seen that the rim horns 20 and 19 are exposed at the beads 24 and 23, respectively).
Regarding Claim 20, All Ahead Composites discloses (Para. [0024]-[0031]; Figs. 1-3) a rim (01, 18) comprising: a radially inner portion (shown generally at the bottom of the rim of Figs. 1 and 3) disposed along an inner circumference of the rim; a first sidewall (shown generally on the left side of the base body 02 of Fig. 1 and base body 25 of Fig. 3); a second sidewall (shown generally on the right side of the base body 02 of Fig. 1 and base body 25 of Fig. 3) spaced apart from the first sidewall, wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion; and a radially outer tire engaging portion (shown generally at 06 of Fig. 1 and the space below 18 of Fig. 3) disposed along an outer circumference of the rim and having a first tire retaining portion (rim horn 04, 20) and a second tire retaining portion (rim horn 03, 19) spaced apart from the first tire retaining portion, the first tire retaining portion extending from the first sidewall (shown generally on the left side of the base body 02 of Fig. 1 and base body 25 of Fig. 3) and the second tire retaining portion extending from the second sidewall (shown generally on the right side of the base body 02 of Fig. 1 and base body 25 of Fig. 3), wherein the first tire retaining portion includes a first tire retaining wall (rim horn 04, 20), and the second tire retaining portion includes a second tire retaining wall (rim horn 03, 19) opposite the first tire retaining wall; a first protruding tire retaining feature (deformation element 08, 22) attached to a portion of a surface of the first tire retaining wall (Para. [0025], [0030]); and a second protruding tire retaining feature (deformation element 09, 21) attached to a portion of a surface of the second tire .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over All Ahead Composites in view of US Patent 3,965,957 (Nakasaki).
Regarding Claim 8, All Ahead Composites discloses the rim assembly of claims 1 and 7, as discussed above.
All Ahead Composites does not disclose the first attachment feature includes a first groove that extends from the first surface into the first tire retaining wall and extends around the rim, the first groove being spaced apart from a radially outer edge of the first tire retaining wall, wherein the second attachment feature includes a second groove that extends from the second surface into the second tire retaining wall and extends around the rim, the second groove being spaced apart from a radially outer edge of the second retaining wall, and wherein the first protruding tire retaining feature is disposed within the first groove, and the second protruding tire retaining feature is disposed within the second groove.
However, Nakasaki teaches (Col. 4 line 41-Col. 5 line 42; Figs. 1, 5-6) a wheel rim (3) with a first attachment feature that includes a first groove (left recess 3d of Figs. 1 and 5-6) that extends from the
first surface (surface contacting bead portion 9 of tire 1 on the left side of the rim 3 of Figs. 1 and 5-6)
into the first tire retaining wall (left rim flange 3c of Figs. 1 and 5-6) and extends around the rim, the first
groove (left recess 3d of Figs. 1 and 5-6) being spaced apart from a radially outer edge (shown generally
at 3c of Fig. 5) of the first tire retaining wall (left rim flange 3c of Figs. 1 and 5-6), wherein the second
attachment feature includes a second groove (right recess 3d of Figs. 1 and 5-6) that extends from the

6) into the second tire retaining wall (right rim flange 3c of Figs. 1 and 5-6) and extends around the rim,
the second groove (right recess 3d of Figs. 1 and 5-6) being spaced apart from a radially outer edge (shown generally at 3c of Fig. 6) of the second retaining wall (right rim flange 3c of Figs. 1 and 5-6), and wherein the first protruding tire retaining feature (left portion 4a of Figs. 1 and 5-6) is disposed within
the first groove (left recess 3d of Figs. 1 and 5-6), and the second protruding tire retaining feature (right
portion 4a of Figs. 1 and 5-6) is disposed within the second groove (right recess 3d of Figs. 1 and 5-6).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the rim assembly disclosed by All Ahead Composites to have a
groove extending from first and second surfaces into the tire retaining walls, such as taught by Nakasaki,
in order to facilitate the placement of the tire retaining features in the rim.
Regarding Claim 10, All Ahead Composites discloses the rim assembly of claims 1, 7, and 9, as
discussed above. All Ahead Composites further discloses (Para. [0012], [0030]; Fig. 3) the first protruding
tire retaining feature (deformation element 22) extends away from the first surface (inside rim horn 20),
and wherein the second protruding tire retaining feature (deformation element 21) extends away from
the second surface (inside rim horn 19).
All Ahead Composites does not disclose the first protruding tire retaining feature extends
beyond the third surface, and the second protruding tire retaining feature extends beyond the fourth
surface.
However, Nakasaki teaches (Col. 5 lines 25-42; Figs. 1, 5-6) the first protruding tire retaining
feature (left portion 4a of Figs. 1 and 5-6) extends away from the first surface (surface of left recess 3d
of Figs. 1 and 5-6) and beyond the third surface (surface contacting bead portion 9 of tire 1 on the left
side of the rim 3 of Figs. 1 and 5-6; depth of recess 3d may be smaller than the thickness of the portion
4a), and wherein the second protruding tire retaining feature (right portion 4a of Figs. 1 and 5-6)

of tire 1 on the right side of the rim 3 of Figs. 1 and 5-6; depth of recess 3d may be smaller than the
thickness of the portion 4a).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the rim assembly disclosed by All Ahead Composites to have the
tire retaining features extend beyond the third and fourth surfaces, such as taught by Nakasaki, in order
to increase the wear resistance of the tire retaining features.
Claims 8-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in
view of Nakasaki.
Regarding Claim 8, Matsuda discloses the rim assembly of claims 1 and 7, as discussed above.
Matsuda does not disclose the first attachment feature includes a first groove that extends from
the first surface into the first tire retaining wall and extends around the rim, the first groove being
spaced apart from a radially outer edge of the first tire retaining wall, wherein the second attachment
feature includes a second groove that extends from the second surface into the second tire retaining
wall and extends around the rim, the second groove being spaced apart from a radially outer edge of
the second retaining wall, and wherein the first protruding tire retaining feature is disposed within the
first groove, and the second protruding tire retaining feature is disposed within the second groove.
However, Nakasaki teaches (Col. 4 line 41-Col. 5 line 42; Figs. 1, 5-6) a wheel rim (3) with a first
attachment feature that includes a first groove (left recess 3d of Figs. 1 and 5-6) that extends from the
first surface (surface contacting bead portion 9 of tire 1 on the left side of the rim 3 of Figs. 1 and 5-6)
into the first tire retaining wall (left rim flange 3c of Figs. 1 and 5-6) and extends around the rim, the first
groove (left recess 3d of Figs. 1 and 5-6) being spaced apart from a radially outer edge (shown generally
at 3c of Fig. 5) of the first tire retaining wall (left rim flange 3c of Figs. 1 and 5-6), wherein the second
attachment feature includes a second groove (right recess 3d of Figs. 1 and 5-6) that extends from the

6) into the second tire retaining wall (right rim flange 3c of Figs. 1 and 5-6) and extends around the rim,
the second groove (right recess 3d of Figs. 1 and 5-6) being spaced apart from a radially outer edge (shown generally at 3c of Fig. 6) of the second retaining wall (right rim flange 3c of Figs. 1 and 5-6), and
wherein the first protruding tire retaining feature (left portion 4a of Figs. 1 and 5-6) is disposed within
the first groove (left recess 3d of Figs. 1 and 5-6), and the second protruding tire retaining feature (right
portion 4a of Figs. 1 and 5-6) is disposed within the second groove (right recess 3d of Figs. 1 and 5-6).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the rim assembly disclosed by Matsuda to have a groove
extending from first and second surfaces into the tire retaining walls, such as taught by Nakasaki, in
order to facilitate the placement of the tire retaining features in the rim.
Regarding Claim 9, Matsuda discloses the rim assembly of claims 1 and 7, as discussed above. Matsuda further discloses (Col. 7 line 23-Col. 8 line 2; Fig. 8) the first attachment feature includes a first recessed portion (groove 40da) of the rim and the second attachment feature includes a second recessed portion (it can be seen in Fig. 8 that there are grooves formed on both left and right sides of the metal part 40) of the rim. 
Matsuda does not disclose the first recessed portion including the first surface, wherein the first surface is laterally outer relative to a third surface of the rim, the third surface being another surface of the first tire retaining wall, a depth of the first recessed portion being defined by a distance between the first surface and the third surface, the second recessed portion including the second surface, and wherein the second surface is laterally outer relative to a fourth surface of the rim, the fourth surface being another surface of the second tire retaining wall, a depth of the second recessed portion being defined by a distance between the second surface and the fourth surface.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim assembly disclosed by Matsuda to have a recessed portion including the first and second surfaces of the tire retaining walls, such as taught by Nakasaki, in order to facilitate the placement of the tire retaining features in the rim.
Regarding Claim 10, Matsuda and Nakasaki disclose the rim assembly of claims 1, 7, and 9, as
discussed above.
Matsuda does not disclose the first protruding tire retaining feature extends away from the first
surface and beyond the third surface, and wherein the second protruding tire retaining feature extends
away from the second surface and beyond the fourth surface.

of Figs. 1 and 5-6) and beyond the third surface (surface contacting bead portion 9 of tire 1 on the left
side of the rim 3 of Figs. 1 and 5-6; depth of recess 3d may be smaller than the thickness of the portion
4a), and wherein the second protruding tire retaining feature (right portion 4a of Figs. 1 and 5-6) extends away from the second surface and beyond the fourth surface (surface contacting bead portion 9 of tire 1 on the right side of the rim 3 of Figs. 1 and 5-6; depth of recess 3d may be smaller than the thickness of the portion 4a).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the rim assembly disclosed by Matsuda to have the tire retaining features extend beyond third and fourth surfaces, such as taught by Nakasaki, in order to increase the wear resistance of the tire retaining features.
Regarding Claim 11, Matsuda and Nakasaki disclose the rim assembly of claims 1, 7, and 9, as discussed above. Matsuda further discloses the first attachment feature includes a third recessed portion (it can be seen in Fig. 8 that the left flange 37’ includes a recessed portion on the outer side where left side extension part 64 attaches) of the rim, the third recessed portion being laterally outer relative to the first surface (shown generally in the region between 63 and 40 of Fig. 8), wherein the second attachment feature includes a fourth recessed portion (it can be seen in Fig. 8 that the right flange 37’ includes a recessed portion on the outer side where right side extension part 64 attaches) of the rim, the fourth recessed portion being laterally outer relative to the second surface (it can be seen in Fig. 8 that the protector 63 is attached to the inner side of the flange 37’ on the right side corresponding to the region between 63 and 40 of the left side), and wherein the first protruding tire retaining feature (left side of protector 63) is also attached to the first tire retaining wall at the third recessed portion (left

Regarding Claim 19, Matsuda discloses the wheel of claim 17, as discussed above. Matsuda further discloses (Col. 7 line 23-Col. 8 line 2; Fig. 8) the first tire retaining wall (metal part 40) includes a first attachment feature, the first attachment feature includes a first recessed portion (groove 40da) of the rim, and the second retaining wall (metal part 40) includes a second attachment feature, the second attachment feature includes a second recessed portion (it can be seen in Fig. 8 that there are grooves formed on both left and right sides of the metal part 40) of the rim.
Matsuda does not disclose the first recessed portion including the first surface, wherein the first surface is laterally outer relative to a third surface of the rim, the third surface being another surface of the first tire retaining wall, a depth of the first recessed portion being defined by a distance between the first surface and the third surface, the second recessed portion including the second surface, and wherein the second surface is laterally outer relative to a fourth surface of the rim, the fourth surface being another surface of the second tire retaining wall, a depth of the second recessed portion being defined by a distance between the second surface and the fourth surface.
However, Nakasaki teaches (Col. 4 line 41-Col. 5 line 42; Figs. 1, 5-6) the first attachment feature includes a first recessed portion (left recess 3d of Figs. 1 and 5-6) of the rim (3), the first recessed portion including the first surface (surface of left recess 3d of Figs. 1 and 5-6), wherein the first surface is laterally outer relative to a third surface of the rim (surface contacting bead portion 9 of tire 1 on the left side of the rim 3 of Figs. 1 and 5-6), the third surface being another surface of the first tire retaining wall (left rim flange 3c of Figs. 1 and 5-6), a depth of the first recessed portion being defined by a distance between the first surface and the third surface (Col. 5 lines 25-35), wherein the second attachment feature (right recess 3d of Figs. 1 and 5-6) includes a second recessed portion (right recess 
surface and the fourth surface (Col. 5 lines 25-35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim assembly disclosed by Matsuda to have a recessed portion including the first and second surfaces of the tire retaining walls, such as taught by Nakasaki, in
order to facilitate the placement of the tire retaining features in the rim.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of KR 101519736 B1 (Lee).
Regarding Claim 12, Matsuda discloses the rim assembly of claims 1 and 7, as discussed above.
Matsuda does not disclose the first attachment feature includes a plurality of first projections extending away from the first surface, and the second attachment feature includes a plurality of second projections extending away from the second surface; or the first attachment feature includes a plurality of first grooves extending from the first surface into the first tire retaining wall, and the second attachment feature includes a plurality of second grooves extending from the second surface into the second tire retaining wall.
However, Lee teaches (Para. [0016]- [0017]; Figs. 5-6) an attachment feature that includes a plurality of projections (protrusions 21) extending away from a surface (inner surface of rim flange) of a rim (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment features disclosed by Matsuda to have a 
Regarding Claim 13, Matsuda and Lee disclose the rim assembly of claims 1, 7, and 12, as discussed above. 
Matsuda does not disclose the first protruding tire retaining feature is attached to the first surface at the plurality of first projections or the plurality of first grooves, and wherein the second protruding tire retaining feature is attached to the second surface at the plurality of second projections or the plurality of second grooves.
However, Lee teaches (Para. [0016]- [0017]; Figs. 5-6) a tire retaining feature (heat dissipation sheet 11) is attached to plurality of projections (protrusions 21) on the surface (inner surface of rim flange) of a rim (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim assembly disclosed by Matsuda to have the tire retaining features attached to a plurality of projections, such as taught by Lee, in order to prevent lateral
movement of the tire retaining features.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of US
20170087929 A1 (Walls-Bruck et al.).
Regarding Claim 15, Matsuda discloses the rim assembly of claim 1, as discussed above.
Matsuda does not disclose the first protruding tire retaining feature and the second protruding tire retaining feature are also made of a third material, the third material being different than the first material, the first material surrounding the third material.
However, Walls-Bruck et al. teaches (Para. [0039], [0093]-[0099], [0106]-[0107], [0148]-[0151]; Figs. 6-8) a rim with inserts (105, 107, 109) forming the bead seat and flange surrounded by an outer layer (1010). The outer layer may be formed of a different material than the inserts.
.
Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
Applicant argues features 39, 39a, and 63 of Matsuda are not what retain the tire. However, 39 and 39a are members that help form the protrusion region 100. It can be seen in Figs. 1 and 4 that 39 and 39a would aid in retaining the tire due to their shape. The protector 63 comprises the elastic member part 62 that retains the tire (Col. 7 line 23- Col. 8 line 2).
Applicant argues the protector 63 of Matsuda does not protrude by itself in any direction. However, as can be seen in Figs. 7-8, the protector 63 protrudes axially inward of the flanges and radially outward at the elastic member part 62.
Applicant argues that the deformation elements of All Ahead Composites do not protrude in any direction. However, the elements (08, 09, 21, 22) protrude axially inward from the walls (03, 04, 19, 20), and the elements (08 and 09) of Figs. 1-2 also protrude radially outward past the radially outermost edge of the walls (03 and 04).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617